Citation Nr: 1017425	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to a right foot disability.

3.  Entitlement to service connection for a bilateral hip 
disability as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to 
April 1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied the 
Veteran's claims for service connection for a right foot 
disability and for service connection for a right knee 
disability and bilateral hip disability as secondary to the 
right foot disability.  The Board remanded the matter for 
further notification, evidentiary development, and 
adjudication in April 2008 and in February 2009.  After 
completing the required evidentiary development, the agency 
of original jurisdiction re-adjudicated the claims, again 
denying them via the issuance of supplemental statements of 
the case (SSOC), most recently in January 2010.  

The Veteran and his wife testified before a Hearing Officer 
at the RO in January 2007 and before the undersigned Veterans 
Law Judge at a videoconference hearing in March 2008.  
Transcripts of both hearings have been associated with the 
claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  A chronic disability of the right foot is not shown to be 
related to military service or an event of service origin.

2.  The Veteran does not have a right knee disability that 
has been caused or made worse by a service-connected 
disability.

3.  The Veteran does not have a hip disability that has been 
caused or made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have a right knee disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2006).

3.  The Veteran does not have a hip disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through July 2006 and May 2008 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the July 2006 and May 2008 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2006 and May 
2008 notice letters.  The Veteran was further provided notice 
regarding an award of an effective date and rating criteria 
via the July 2006 and May 2008 letters.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as records of his ongoing post-service treatment with private 
treatment providers have been associated with the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  In addition, the Veteran was 
provided VA medical examination in March 2009; report of that 
examination is of record.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's private 
treatment records and the statements of the Veteran, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Neither the Veteran 
nor his representative has otherwise alleged that there are 
any outstanding medical records probative of his claims that 
need to be obtained.  Additionally, the Veteran and his 
representative have both submitted written argument, and the 
Veteran and his wife have testified before the undersigned 
Veterans Law Judge.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that he has a right foot disability 
related to a callus he developed during his active service.  
He further contends that he currently suffers from a right 
knee and bilateral hip disabilities secondary to his claimed 
right foot disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2009).  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant medical evidence of record consists of the Veteran's 
service treatment records and a VA medical examination 
performed in March 2009, as well as records of post-service 
treatment the Veteran has received from private treatment 
providers and at the Omaha VA Nebraska-Western Iowa Health 
Care System.  Review of the Veteran's service treatment 
records reflects that his lower extremities and skin were 
found to be normal bilaterally at the time of his entrance 
into active duty.  There is no indication in the record that 
the Veteran received treatment for his claimed right foot 
callus.  The Veteran was found to have no problems with his 
lower extremities or his skin at the time of his discharge 
from active duty in April 1955.  Records from the Veteran's 
post-service private treatment reflect that he was seen in 
September 1976 for complaints of pain in the 
metatarsophalangeal joint of his right great toe.  No 
diagnosis was provided.  He was again seen in December 1979 
with complaints of a callus on his right foot; his doctor at 
that time trimmed the callus and gave him medication to treat 
it.  Records from 1980 reflect that the Veteran's callus, or 
plantar wart, on the bottom of his right foot had improved 
significantly.  He was seen again in March 2008 for 
complaints of a painful callus on his right foot.  Private 
records further reflect that the Veteran was first diagnosed 
with a "significant bunion" on his right big toe in 
December 1985, which he had removed in a January 1998 
surgery.  The bunion was noted to have recurred in November 
2005 and was causing ongoing pain; the Veteran again 
underwent bunionectomy in November 2005.  Treatment notes 
from that time reflect that the Veteran complained that his 
bunion was causing pain and difficulty walking; however, at 
the time, he made no complaint regarding a callus or plantar 
wart on his right foot, and no such disability was diagnosed 
in treatment notes or surgical reports from the November 2005 
procedure.  

The Veteran was provided with VA medical examination in March 
2009.  Report of that examination reflects that the examiner 
reviewed the Veteran's claims file and medical records and 
elicited a history from the Veteran in addition to conducting 
a physical examination.  The Veteran reported that he had had 
a recurring callus on his right foot since service.  The 
examiner noted that the Veteran's service treatment records 
are silent as to any complaints of or treatment for foot 
problems.  He further acknowledged the Veteran's post-service 
treatment for a callus on the right foot as well as his 
multiple bunion surgeries on the right great toe.  The 
Veteran complained of pain in the right foot, especially on 
extended standing or walking.  Physical examination revealed 
painful motion in the distal first metatarsal joint on the 
right, with a callus on the plantar surface of the right 
foot, as well as hammertoes on the Veteran's third through 
fifth toes.  Radiological examination revealed degenerative 
joint disease of the midfoot, as well as a prosthesis of the 
right first metatarsophalangeal joint.  The examiner 
diagnosed the Veteran with a large plantar callus on the 
right foot, as well as hammertoes of the third through fifth 
toes, degenerative joint disease of the right midfoot, and a 
corrected bunion of the right great toe.  With respect to 
whether the Veteran's current right foot disability is 
related to his military service, the examiner stated that he 
could not relate the present problems to a condition that may 
have started in service without resorting to mere 
speculation.  However, the examiner did comment on the matter 
when he stated that there is no indication or evidence in the 
available records that the Veteran's complaints of a callus 
on his foot during service contributed in any way to his 
current right foot disability.  The examiner noted that the 
Veteran's service treatment records were completely silent as 
to any problems with the feet at any time during active duty.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in March 2008.  At 
that hearing, the Veteran contended that he first developed a 
callus on the bottom of his right foot during service, which 
he treated by trimming every few weeks.  He stated that he 
did not seek treatment in service but consulted his family 
physician soon after discharge from service.  Although those 
records are unavailable due to the death of the physician, 
the Veteran stated that the physician essentially instructed 
him to trim the callus when it bothered him but offered no 
further treatment options.  The Veteran further clarified 
that he was seeking service connection for his claimed right 
knee and bilateral hip disabilities solely as secondary to 
his claimed right foot disability.  The Veteran's wife 
testified that she had known the Veteran since before he 
entered service and that his foot was giving him trouble when 
he returned from active duty.  Similar written statements 
from the Veteran's wife, as well as his brothers, have been 
associated with the claims file and indicate that the Veteran 
has complained of problems with his right foot for many 
years.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a right foot 
disability.  The Board notes in particular that the Veteran's 
claimed in-service callus problems, on which the Veteran 
blames his current disability, was not noted in his service 
treatment records.  The Veteran did not receive any 
documented treatment at the time for his claimed right foot 
disability; in fact, the Veteran was not seen for complaints 
of pain or other problems with his right foot at any time 
during service.  Further, the Veteran's April 1955 separation 
medical examination reflects that the Veteran was found to 
have normal feet and skin.  Further, the objective records do 
not reflect that the Veteran sought treatment for any 
problems with the foot until more than 20 years after his 
separation from service when he was seen in September 1976 
for complaints of pain in his right great toe.  He was not 
diagnosed with a callus on his right foot until 1979, even 
though private treatment records date back to 1971.  
Additionally, the March 2009 VA examiner provided a probative 
opinion on the matter based on a review of the record.  The 
examiner's opinion is persuasive because it explained that 
there is no medical evidence of record to support a finding 
that the Veteran first began having trouble with his right 
foot during service.  This finding has support in the record, 
as the evidence from the Veteran's post-service private 
treatment does not suggest that the Veteran's current right 
foot problems began any earlier than 1979.  Although the VA 
examiner stated that he could not relate the Veteran's 
current right foot disability to service without resorting to 
speculation, the examiner in fact discussed the absence of a 
positive relationship when he stated that there was no 
indication or evidence in the available record, including the 
Veteran's service treatment records and separation medical 
examination, that a current right foot disability is 
attributable to military service.  Thus, it represents 
probative opinion evidence against the claim.  

In addition, the examiner did not identify any further 
relevant information that could be obtained to facilitate a 
non-speculative determination as to the likelihood that a 
foot disability was due to or the result of military service.  
There is no indication that the examiner invoked the phrase 
"without resorting to mere speculation" as a substitute for 
the consideration of all pertinent facts and available 
medical facts, see Jones v. Shinseki, No. 07-3060 (Vet. App. 
Mar. 25, 2010), and therefore, the Board finds that remanding 
the claim for further evidentiary development would serve no 
useful purpose.  Rather, it appears likely that the examiner 
basically concluded that a favorable opinion could not be 
provided without resort to speculation because the objective 
record did not support a link to service, especially the 
service records that showed no foot problem at separation.  
Consequently, the Board is persuaded by this opinion that is 
against the claim.  

Although the Veteran and others have reported that the 
Veteran had problems with his foot in service and since, the 
Board finds that such statements are contrary to the medical 
record showing no foot problems at separation.  The Veteran 
had an opportunity to say something about how he had had foot 
trouble when he appeared for his April 1955 separation 
examination.  Not only was there no complaint or history of 
trouble noted, the separation examiner determined that the 
Veteran's feet and skin were in fact normal on examination.  
The Board gives greater weight to such a medical report 
prepared contemporaneous to military service.  The lay 
statements made in the context of assisting the Veteran with 
his pursuit of VA compensation benefits are not as 
convincing.  

Additionally, arthritis was not shown within a year of the 
Veteran's separation from active military service.  38 C.F.R. 
§§ 3.307, 3.309.  

The Board has considered the Veteran's contention that his 
claimed right foot disability resulted from his time in 
service.  The Veteran, however, has not demonstrated that he 
has any medical expertise to render such an opinion.  The 
Board notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between his currently diagnosed right foot disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Relevant law and regulations do not provide for the grant of 
service connection in the absence of competent evidence 
linking the current disability to service.  For the reasons 
set forth above, the Board is satisfied that the March 2009 
VA examiner's opinion is adequate for deciding this appeal.  
In that connection, the Board notes that the VA examiner took 
the Veteran's history into account and nevertheless concluded 
that a current disability could not be related to in-service 
events.  Because this opinion is not controverted by any 
other medical evidence of record, in light of the foregoing 
analysis and the underlying facts, the Veteran's service 
connection claim for a right foot disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

As discussed above, the Board has determined that entitlement 
to service connection for a right foot disability is not 
warranted.  Consequently, the Veteran's claims for secondary 
service connection for right knee and hip disabilities-which 
are predicated on a grant of service connection for a right 
foot disability-must be denied.  As the condition to which 
the Veteran claims these disabilities are secondary has not 
been granted service connection, the claims for secondary 
service connection must also fail.  See 38 C.F.R. § 3.310; 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim based on a lack of legal merit).  For this 
reason, the Veteran's claims for secondary service connection 
must be denied as without legal merit.  Sabonis, 6 Vet. App. 
at 430.


ORDER

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a right knee disability 
as secondary to right foot disability is denied.

Entitlement to service connection for a hip disability as 
secondary to right foot disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


